Citation Nr: 0907091	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1949.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from July 2005 and November 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The July 2005 rating 
decision denied service connection for bilateral hearing loss 
and tinnitus.  The November 2005 rating decision granted 
service connection for left ear haring loss and assigned a 
noncompensable rating.  The Veteran disagreed with the 
initial noncompensable rating assigned, as well as with the 
denial of service connection for bilateral hearing loss and 
tinnitus.   

In a July 2008 decision, the Board granted service connection 
for right ear hearing loss and tinnitus.  This action 
established service connection for bilateral hearing loss; 
thus, the issue of entitlement to a compensable rating for 
bilateral hearing loss (formerly entitlement to service 
connection for left ear hearing loss) was remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the Veteran an evaluation of his bilateral hearing 
loss.  


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by no worse 
than Level VII hearing in the left ear and no worse than 
Level I hearing in the right ear.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for left ear hearing loss was granted in a 
November 2005 rating decision and a non-compensable (0 
percent) evaluation was assigned.  The Veteran appealed that 
rating, as well as the denial of entitlement to service 
connection for right ear hearing loss and tinnitus.  The 
Board granted entitlement to service connection for bilateral 
hearing loss and tinnitus in a July 2008 Decision and 
remanded the case to afford the Veteran an audiological 
evaluation to determine the severity of his bilateral hearing 
loss disability.  A disability rating of 10 percent for 
bilateral hearing loss was assigned in a September 2008 
rating decision.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for left ear hearing loss, which ultimately became 
bilateral hearing loss, the Board must evaluate all the 
evidence of record reflecting the severity of the Veteran's 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  This could result in staged ratings; i.e. separate 
ratings for different time periods.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
June 2005 and September 2008, as well as a private 
audiological exam from September 2004 that is in graphical 
form.  

The June 2005 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 40, 30, 30, 35, and 50 decibels, respectively, 
for an average over the four frequencies of interest of 36 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 45, 45, 50, 65, 
and 75 decibels, respectively, with an average over the four 
frequencies of interest of 59 decibels.  Speech audiometry 
test results revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
These results show that the Veteran does not have exceptional 
hearing loss as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
June 2005 measurements results in assignment of Roman Numeral 
II to the left ear and Roman Numeral I to the right ear, for 
the purpose of determining a disability rating.  A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column II.

No further testing was done until September 2008.  The 
September 2008 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 30, 30, 35, 45, and 60 decibels, respectively, 
for an average over the four frequencies of interest of 43 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 45, 80, 70, 75, 
and 90 decibels, respectively, with an average over the four 
frequencies of interest of 79 decibels.  Speech audiometry 
test results revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
These results show that the Veteran has exceptional hearing 
impairment in the left ear as contemplated in 38 C.F.R. 
§ 4.86, but not in the right.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
September 2008 measurements results in assignment of Roman 
Numeral VII to the left ear and Roman Numeral I to the right 
ear, for the purpose of determining a disability rating.  A 
non-compensable, or 0 percent, rating is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I with column 
VII.

Although only the Veteran's left ear meets the criteria for 
exceptional hearing loss as defined by 38 C.F.R. § 4.86 and 
RO used Table VIa to assign Level II hearing to the right 
ear; thus establishing entitlement to a 10 percent rating 
from Table VII of 38 C.F.R. § 4.85 by intersecting row II 
with column VII.

The September 2008 audiological testing do not provide for 
assigning a disability rating in excess of 10 percent for the 
Veteran's bilateral hearing loss.  

The Veteran has not presented any evidence that his hearing 
has worsened since he was last tested.  

The hearing rating schedule calls for the "mechanical" 
application of audiological test scores.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the absence of 
credible medical evidence that such test scores are 
inaccurate, the Board will continue to rely on this rating 
schedule.

Also considered by the RO, and by the Board, is whether the 
Veteran's bilateral hearing loss disability warrants referral 
for extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.

The schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a 
disability rating in excess of 10 percent for bilateral 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
Veteran in April 2005 that informed him of what evidence was 
required to substantiate his claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  In March 
2006, the Veteran was sent a letter describing how VA assigns 
disability ratings and effective dates.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
bilateral hearing loss is properly rated, the appeal arises 
from a claim for entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records 
and private treatment records.  The Veteran was also afforded 
VA audiological examinations in June 2005 and September 2008.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

The appeal is denied.  



____________________________________________
L.B CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


